@ ,Amurzs:a;s.¢\ozomnonaso - 7 iv : -' ¥-"='; `_

'-, - c-'.rp "`d 12=

- IN TH;E UNITED sTATEs DlSTR;¢*I°CO '1‘ __
' FOR THE DISTRICT OF MARYLA:§{Q_ ;_a_e;.

1 l

1'.\'.`;‘~'_¢-

 

"`r

/\/~Q r_\;F\!T\'<"

='-.\

:l~

UNITED STA'I`ES OF AMERICA

"'- * CRlMINAL No. GFH l g ar L]( log
_., * (Conspiraey to Commit Mail and Wire'
_ s ` * Fraud, ~18 U.s.C. § 1'349; Money
' _’ * Launder'ing Conspiracy, 18 U.S.C,

_’ * § 1_956'(11); wire Fraud, 13 U.s.C'.
JANET sTURMER, * § 1343; Mail Fraud‘, 13 U.S.C. § 1341;

a/k/a “Janet Rhame,” " Agg'ravdted Identity Theft-, 18 U.S.C-

alk/a “Janet Burnett,” * § 1028A§ Interstate 'I`ransportation of
BRANDON ROSS, * Stolen Property, 18 U.S.C. § 2314;
a/kfa “Shaba,” * Money Launderi§ug, 18 U.S.C.
a/k/a “shaba x,” *' § 1956(3)(1)(A)(i) and (B)(i); A.iding
SAULI_NA HELEN EADY, - * and Abetting, 18 U.S.C. § 2;
SAUL EADY, * For'feimre, 18 u.s.C. §§ 981(3)(1)(<:)
E_UNICE NKONGHO, * and 932(3)(1), 21 U.S.c. § ssz(p),
a/k/a “Eunice Bisong,” and * 28 U.S.C. § 2461(¢:))
TROY- BARBOUR, *
* _
Defenda:lts "`
59
')¢ *§~‘£§.~':\‘.°
IchTMENT ‘ `{\ 93
COUNT 0le '_

(Conspiracy te Commit Mail and Wire F_raud)

The Grand Jury for the District of Maryland charges that
At all times relevant to this lndictment:
' lntroduction and Background
1. The email address "Dardel.DmM@navy-mil.us” was a registered Yahoo, Inc.,

email address and was not an email address registered on the official United States N'avy email

domain

2. Victim Company l was a company headquartered in the State of Washington that
l provided wireless voice and data services.

3, Victim Company 2 was a wholesale audio-video distributor and manufacturer’s
representative located in the Commonwealth of Virginia.

4. Victirn Company 3 was a cleared United States defense contractor headquartered
in the State of Mary]and that designed, manufactured and marketed communications equipment

5. United Parce] Serviee, Inc. (“UPS”) and Federal Ex_press Corporation (“Fed.Ex”)
were Arnerican multinational courier delivery services companies that were in the business of ‘
providing logistics services, including transportation, distribution1 ground freight, ocean freight,
customs brokerage, insurance, and financing _UPS was headquartered in Sandy Springs,‘ Georgia.
FedEx was headquartered in Memphis, Tennessee.

6. WhatsApp was an encrypted lnternet-based muldrnedia messaging service used
via a smartphone application that hinctioned using both cellular and wireless data connections `

v The Consgiracy;
7. rFrorn a time unknown to the Grand Jury, but beginning at least in or about

October 2015, and continuing through at least in or about March 2017, in the District of

Maryland and elsewhere, the defendants,

- *
_'
. - . ,
_` 31
JANET sTURMnR,` `
a!lda “Janet Rhame,”
all-da “Janet Burnett,”
BRANDON ROSS,
alta/a “Shaba,”

allda “Shaba X,”
SAULINA HELEN EADY,

2

SAUL EADY, and
EUNICE NKONGHO,
aIk/a “Eunice Bisong,”

did knowingly and willfully conspire with each other and with others known and unknown to the
owed Iury; '

a. to commit wire fraud, that is, to devise and intend to devise a scheme and artiiice to
defraud Vi'otirn Company 1, Victim Company 2, and Victirn Company 3 (hereinafccr,
the “Victjm Companies"), and for obtaining money and property from the victim
Companies by means of false and fraudulent pretenses, representations and promises
(“the scheme to defraud”), and, for the purpose of executing and attempting to
execute the scheme to defraud, to cause to be transmitted by means of wire
communication, in interstate and foreign commerce, any writings, signs, .signals,
pictures, and sounds, in violation of 18 U.S.C. § 1`343; and

b. to conunit mail fraud, that is, to devise and intend to devise a scheme and artifice to
defraud the Victim Companies, and for obtaining money and property from the
Victim-Companies by means of false and fraudulent pretenses, representations, and
promises ("the scheme to detiau ”), and, for the purpose of enecuting and attempting
to execute the scheme to defraud, to cause to be placed in any post office or
authorized depository for mail matter, any matter and thing whatever to be sent or
delivered by the Postal Service, and to deposit and cause to be deposited any matter
and thing whatever to be sent or delivered by any private or commercial interstate
carrier, and to take and receive therefrom, any such matter and thing, and to

knowingly cause to be delivered by mail and such carrier according to the direction

thereon, and at the place at which it is directed to be delivered by the person to whom
it is addressed
It/lanner and Means of the Conspiracy ar_r_iScheme to` Defraud

8. It was part of the conspiracy and scheme to defraud that the defendants and their
cci-conspirators used email addresses, titles, addresses, authentic forrns, and other indicia in order
to pose as United States government contracting agents.

9. lt was further part of the conspiracy and scheme to deii'aud that the defendants
and their co-conspirators initiated email contact with the Victim Companies in order to convince
those companies that the defendants were authorized to make purchase agreements orr behalf of
the United States government l

lO. lt was further part of the conspiracy and scheme to deii'aud that the defendants
and their co-conspirators caused the Victirn Co_rnpanies, without prior payment, to ship to the
defendants certain merchandise, including specialized communications equipment, cellular
telephones, computers, and large screen televisions. l

l l. It was further part of the conspiracy and scheme to defraud that the defendants
disguised their participation by using fictitious identities, fictitious business names, and stolen
identities of actual persons in order to lease physical facilities where the fraudulently ordered
goods were delivered by FedEx and UPS`i.

12. It was further part of the conspiracy and scheme to defraud that the defendants re-
sold or otherwise disposed of the fraudulently obtained property to avoid detection and without
rendering agreed payment to the Victim Companies, including shipping most received goods to
members of the conspiracy located in Califomia via FedEx and UPS or exporting them for sale

abroad.

13. lt was ii,u'ther part of the conspiracy and scheme to defraud that the defendants
shared payment among themselves an`d their co-conspirators in a manner designed to disguise the
source of the funds and to promote the objects of the conspiracy

OVERT ACTS

l4. In furtherance_of the conspiracy and scheme to defraud1 and to effect its objects,

the defendants and other conspirators known and unknown‘_to the Grand Jury committed and

caused to be committed the following acts, among others, in the District of Maryland and

.` elsewhere:

a. In or about December 2015? a member of the conspiracy established the
email domain “navy-rnil.us” with Yahoo, Inc. n

b. On a date prior to July 25, 2016, a member of the conspiracy established the
email address “Daniel.Drunz@navy-mil.us” for the purpose of communicating with the Victim
Companies while holding himself out to be a contracting ofhcer of the United Sta_tes Navy.

c. On or about July 25, 2016, posing as “Daniel Drunz” and using the
“Daniel.Drunz@navy~mil.us" email account, a member of the conspiracy sent an email to an
employee of Victim Company 3 to begin the process to solicit bids for communications equipment

d. On or about July 26, 2016, posing as “Daniel Drunz” and using the
“Daniel.Drunz@navy-mil.us’-’ email account, a member of the conspiracy sent an email to Victim
l Cornpany l to begin the process to solicit bids for tablets and mobile devices. l

e. On or about September 9, 2016, STURMER rented office space in
'Frederick, Maryland, using the stolen identity of lndividual Victim A, for the purpose of receiving

. fraudulently obtained goods, namely Apple iPhones and iPads, from Victirn Company l.

f. On or about September 12, 2016,*and other co-conspirators

caused approximately 949 Apple iPhones to be delivered via UPS to the rented office location in

Frederick, Maryland.

g. On or about September 13, 2016,_sent to Califomia via FedEx
approximately 19 packages containing iPhones, ten of which were addressed to-and nine
of which were addressed to ROSS.

h. On or about Septernber 19, 2016,_and ROSS accepted delivery of
nineteen packages containing iPhones from FeclE,x in California. l

i. On or about October 7, 2016, STURMER rented office space located in
Chantilly, Virginia, for the purpose of receiving fraudulently obtained property from Victirn

Cornpany 2 and Victirn Company 3, using the stolen identity of Individual Victim B and a

fraudulent tax return furnished by-
j. On or about OCtober 28, 2016,- and other co-conspirators

caused Victirn Company 3 to'deliver approximately $3,200,000 of- comrnunications equipment to

the rented office location in Chantilly, Virginia.

k`. On or about Novernber 7, 2016, -shipped the purloined Victim
Cornpany 3 equipment via FedEx to an individual who ROSS. paid to accept and store'the

equipment
1. On or about November_ 8, 2016,_and other co-conspirators

caused Victim Company 2 to deliver thousands of flat screen televisions to the rented office

location in Chantilly, Virginia.

rn. After the delivery on or about November 8, 2016, _a'rranged
movement of the televisions to various storage locations that _and STURMER rented

using stolen identities, as well as to their homes.

n. on or about November 14, zola-directed NKoNGrt_o via
WhatsApp to give _$5, 000 stating, “Hi honey, I need you to send 51< to-

first thing this morning .we have a lot of product that needs to be shipped immediately and-

ran out of money...very important.”

o. On or about `November 14, 2016, NKONGHO deposited $5,000 into
- account to fund the shipment of stolen flat screen televisions to Calif`omia.

` p. Ori or about Novernber 22, 2016, STUR_MER shipped approximately l00

stolen flat screen televisions to ROSS in California. l

q. On or about December 12, 2016, STURIV[ER_ sold one stolen flat screen
television to apawn shop in Mary]and._ -

r. On or about Decernber 20, 2016, STURIVIER shipped 24 stolen flat screen
televisions via FedEx from her residence in Virginia to SAUI_.INA EADY in Calii`omia. v

s. On or about Decernber 21, 2016, STURMER shipped 26 stolen flat screen
televisions'via FedEx from her residence in Virginia to SAULINA EADY in California.

t. Between approximately Decernber 28, 2016, and Ja'nuary 305 201?,
STURMER and_ using the alias “Tristan Olsen," shipped approximately 250 stolen flat
screen televisions via FedEx from a storage unit in Virginia to SAULlNA EADY in California,

obstensibly on behalfof the U.S. Deparunent ofVeterans Affairs.

u. on or about severity 2, 2017, sAULINA E_ADY, sAUL EADY, ana

ROSS accepted delivery of` approximately 56 stolen flat screen televisions li'om a FedEx facility

in Califomia.
v. ‘ On or about February 13, 201 7,_ directed other members ofthe

conspiracy to ship to Nigeria approximately 617 LG Electronics flat screen televisions distributed

by Victim Conipany 2. v
w. `In or around Marcb 2017,*directed other members of` the

conspiracy-to export to Mexico component items of communications equipment distributed by

_Victim Company 3.

18 U.s.c. § 1349

COUN'I` TWO
(Money Lanndering Conspiracy)

The Grand Jury for the Distiict of Maryland further charges that:
lntroduction and Bac_kgrouod
l. Paragraphs 1 through 6 and 8 through 14 of Count One are incorporated here.
'I'he Conspiracy
2. From a time unknown to the Grand Jury, but beginning at least in or about

October 2015, and continuing until at least in or about January 2017, in the Disuict of Maryland

and elsewhere, the defendants,

BRANDON ROSS,
allda “Shaba, ”
allda “Shaba X,”
SAUL EADY,
EUNICE NKONGHO,
.a/k.!a “Eunice Bisong,” and
'I`ROY BARBOUR,
did knowingly conspire with each other and other persons known and unknown to the Grand
J'ury to conduct and attempt to conduct a financial transaction affecting interstate and foreign
commerce, which involved the proceeds of specified unlawful aetivity_to wit, conspiracy to
commit wire fraud and mail fraud, in violation of 18 U.S.C. § 1349, as set forth in Count One
and incorporated here-while knowing that the property involved in the financial transaction
represented the proceeds of some form of` unlawful activity and

a_ with the intent to promote the carrying on of specified unlawful activity, in

violation of 18 U.S.C. § lQSG(a)(l)(A)(i); and

b'. knowing that the transactions were designed in whole and in part to
conceal and disguise the nature, location, source, ownership, and control of the proceeds of said
specified unlawful activity, in violation of 18 U.S.C. § 1956(a)(l)(B)(i).

Manr_!_er and Means of the Monev Laundering Consgiracy

3. lt was part of the conspiracy that the defendants engaged in‘financial transactions
including wire and bank transfers wherein the proceeds from sales of fraudulently obtained
goods were delivered to the defendants and their co-conspirators located inside and outside of the
United States, in ways designed to conceal and disguise the nature, source, ownership, and
control of the proceeds.

4. lt was iiirther part of the conspiracy that the defendants and their co-conspirators
would deposit funds into the bank accounts of other members of the conspiracy to promote the
scheme to defraud by providing to the latter funds with which to pay for transportation, storage
facilities, and other expenses of the fraud scheme

Overt Acts

5. In furtherance of the conspiracy and to effect its objects, the defendants
committed the following overt acts in the District of Maryland and elsewhere:

a. On or about October 17, 2016, a member of the conspiracy in California
deposited $4,000 in cash into BARBOUR’s bank account

b. On or about October 19; 2016, NKONGHO deposited $3,000 in cash at a
Bank of Arnerica (“BOA”) branch in California into BARBOUR’s bank account

` o. on ot about october 25, 2016, BARBOUR wired so, 950 nom bit bank

account t located iri Nigeria, ostensibly for “f`arnily support.” .

'10

d. On or about October 3 l , 2016, NKONGHO sent_ a picture

message via WhatsApp showing that NKONGHO deposited 38,145 into-s bank

BCCOURL

e. t On or about November 5 and 6, 2016,_directcd NKONGHO
via WhatsApp to provide ROSS $ l ,000 to travel to the east coast.

f. On or about Novernber 14, 2016, _dirccted NKONGHO via
WhatsApp to give-$S,OOO, stating, “Hi honey, I need you to send 5k to-
_t`lrst thing this morning . . .we gave a lot of product that needs to be shipped
immediately and -ran out of money. . .very important." n

g. On or about November 14, 2016,-sent NKONGHO a picture
of_'s bank account information via WhatsApp. _

h. On or about Novembcr 14, 2016, NKONGHO sent _a picture
of a deposit slip showing that she had deposited -$5,00{} into vs account.

i. on ct about Novctobct 17, 2015, -ditcctca NKoNGno tc

provide RO_SS 32,000 so ROSS could rent storage space to receive the stolen flat screen

televisions
j . On or about November 28, 2016, ROSS deposited $7,500 in cash ata
Coufomic book otto -s book account
k. On or about December 2, 20-16, ROSS deposited 57,000 in cash-at a
rCalifornia bank into -’s bank account n
l. On or about December 13, 2016, litOSS wired $2,955 to _

located in Nigen`a, ostensiny for “family suppon." _

ll

m. On or about Decernbe`r 30, 2016, from a BOA location in California,
-sAuL EADY dcpooitcd 34,360 iu cash toto-s book account

n. On or about December 30, 2016, from a different BOA location in
cairoouo, saulJ EAI)Y deposited ss;otto iu cqu toto-o book account

o. On or about January 6, 2017, a cc-conspirator deposited $4,400 in cash
into ROSS’s bank account

p. 'On or about January 9, 2017, ROSS wired $4,355 to _in
Nigeria.

q. On or about January 19, 2017, ROSS deposited $'1',500 in cash into

_o book account

r. On or about January 23, 2017, a con-conspirator deposited $9,010 in cash
into ROSS’s bank account
s. On or about Ianuary 23, 2017, after receiving $9,010 in cash into his bank
account, ROSS wired $8,953 from that account to_ in Nigeria, ostensibly as
"investment income." - n
t. Between the dates ot`.lanuary 27, 2017, and February l, 2017, co~
conspirators in California made cash deposits into BARBOUR’s account totaling 310,400 to
provide BARBOUR funds to pay a Maryiand-based moving company to transport flat screen
n televisions`from Virginia to Calit`ornia n
u. On or about February 7, 2017, a co-conspirator in Nigeria directed
-via WhatsApp on how to distribute profits from the flat screen television scheme to

other co-conspirators.

12

v. On or about February 20, 2017,-dirccted NKONGHO to

“Give Brandon [ROSS] 15.400."

w. On or about February 21 , 2017, a coconspirator deposited $5,200 in cash
into 'BARBOUR’s bank account at a Califomia bank.

x. On or about February 27, 201 7, BARBO_UR wired $5,155 from his bank

account to _in Nigeria, ostensibly for “family support.”

y. On or about February 27, 2017, NK(-)NGH'O reported to _that

NKONGHO still bad 5120,290 tcmcuu'og cnct cccdiug,_$9,000 for which

_had asked.

z. ou or about Fcbructy 27, 2017,-iusuuctcd NKoNGHo to

provide ROSS_$l 10,500 on March 1, 2017, so ROSS “can get it where it’s supposed to bc.”

aa. On or about March l, 201?, ROSS provided-$lOS,$?O in cash as

the latter's share of the proceeds from the_scheme to defraud
bb. Ou or about March 13, 2017,-sent a message to_

asking if the latter had a bank account that could accept a transfer of $150,000.

18 U.S.C. § 1956(h)

13,

COUNT THREE
(`Wire Fraud)

The Grand .lury for the Distn'ct of Maryland further charges that:
l. Paragraphs 1 through 6 and 8 through 14 of Count One are incorporated here.

2. On or about September 1, 2016, in the District ofMaryland and elsewhere, the

defendants,

_
_avd
JANET STURMER,

a/k/a “Janet Rhame,”
aIk/a “Janet Burnett,”

for the purpose of executing and attempting to execute the scheme to defraud, did cause and
attempt to cause to be transmitted by means of wire communication, in interstate and foreign
commerce, any wn`tings, signs, signals, pictures, and sounds, that is, the defendants sent and
caused to be sent from Nigeria to-Victim Company 3 in Maryland an entail with an attachment
containing a fraudulent purchase order and contract to purchase approximately $3,200,000 in

communications equipment from Victim Company 3.

18 U.s.C.§ 1343
13 U.s.c. § 2

COUNT FOUR
(IVIaiI Fraud)

'l`he Grand Jury for the District of Maryland timber charges that:
I. Paragraphs l through 6 and 8 through 14 ot` Count One are incorporated here.
2. On or September 12, 2016, in the District of Maryland and eisewhere, the
defendants, _
' IIIIIIIIIE
_"
_” and

JANET STURMER,
afl-da “Janet Rhame,”
a/k/a “Janet Burnett,”

for the purpose of executing and attempting to execute the scheme to defraud, knowingly caused
to be delivered by mail and by private and commercial interstate carrier according to the

direction thereon the following matter: 949 Apple iPhones from Victim Company l.

musc§mu
rausc§z

15

couN'r FIVE
(A`ggravated Ideotity Theft)

The Grand Jury for the District of Maryland further charges tliat:
l. Paragraphs 1 through 6 and 8 through 14 of Count One are incorporated here.

2. On or about September 8, 201 6, in the District ofMaryland and elsewhere, the

defendants,

_,
_”
_” and

JANET STURMER,
afk)'a “Janet Rhame,”
afkfa “Janet Burnett,”

during and in relation to a felony violation enumerated in 18 U.S.C. § 1028A(cj-tirat is,
conspiracy to commit wire fraud and mail fraud,_in violation of 18 U.S.C. § 1349, as charged in
Count One and incorporated here; and mail fraud, in violation of 13 U.S.C. § 1341, as charged in
Count Four and incorporated boren-knowingly transferred, possessed., and used, without lawful
authority, a means of identification of another person, that is, the name, address, date ofbirth,

driver’s license, and social security number of Individual Victim A. .

is u.s.C. § lozsA
is u.s.C. § 2

16

COUNT SIX
(Mail Fraud)

The Grand Jury for the District ofMaryland further charges that:
l. Paragraphs 1 through 6 and 8 through 14 of Count One are incorporated here.
2. On or about October 27, 2015, in the Distn`ct ofMaryland and elsewhere, the
defendants,
JANET STURh'[ER,
`a/kla “Janet Rhame,”
'a/k/a “Janet Burnett,” and
BR.ANDON ROSS,

aflda “Shaha,”
a/lda “Shaba X,”

for the purpose of executing and attempting to execute the scheme to defraud, knowingly caused
to be delivered by mail and by private and commercial interstate carrier according to the
direction thereon the following matter: communications equipment owned by Victitn Cornpany 3

valued at approximately $3,200,000.

13 u.s.C. § 1341
is u.s.c. § 2

1'7

COUNT SEVEN
(Interstate Transportation of Stolen Property)

The Grand Jury for the District of Maryland further charges that:
l. Paragraphs 1 through 6 and 8 through 14 ofCount One are incorporated here.

2. On or about February 2, 2017, in the District of Maryla_nd and elsewhere, the

' -dei`endants,

_
_
_’
.-
JANET STURMER,
afkfa “Janet Rhame,”
afk/a “Janet Burnett,”
BRANDON ROSS,

a/k/a “Shaba,”
a/kfa “Shaba X,"

sAULINA EADY, and
sAUL EADY,

did knowingly and willfully transport, transmit, and transfer in interstate and foreign commerce
from Maryland to Calit_`orru`a stolen goods, wares, and merchandise of the value of $5,000 or
more-that is, approximately 190 I..G Electronics flat screen televisions distributed by Victim

Company Z_knowing the same to have been stolen, converted, and taken by fraud.

musc§nm
13 U.s.C. § 2

18

COUNTS EIGH'I` 'I'HROUGH F[FTEEN
(Money Laundcring)

The Grand Jury for the District of Maryland further charges that:

l. Paragraphs l through 6 and 8 through 14 of Count One are incorporated here.'

2. On or about the dates indicated below, in the District of Maryland and elsewhere,
the defendants,
EUNICE NKONGHO,
a/k/a “Eunice Bisong,”land
TRO¥ BARBOUR,

did knowingly conduct and attempt to conduct a duancial transaction affecting interstate and
foreign commerce-that is, the defendants conducted and attempted to conduct the financial
transactions described below_which in fact involved the proceeds of specified unlawful
activity-that is, conspiracy to commit wire fraud and mail i`raud, as charged in Count One and '
incorporated here--lcnowing that the property involved in the financial transaction represented
the proceeds of some form of unlawful activity and that the transaction was designed in whole
and in part to promote the carrying on of specified unlawful activity and to conceal and to

disguise the nature, location, source, ownership, and control of the proceeds ofspecitied

unlawful activity:

19

 

Count

Date

Monetary Traosaction 1

 

lO/l7f2016

$4,000 cash deposit at a B_OA branch in California into
BOA Account x9296 held by BARBOUR in Maryland

 

10/19/2016

$3,000 cash deposit ata BOA branch in California into
BOA Account x9296 held by BARBOUR in Maryland -

 

10

10/25/2016

Wire transfer of $6,950 from BARBOUR’s BOA '
Account x9296 in M land to Diamond Banlc PL_C
Account x2744 held brg/bin Nigeria, under the

name " "

 

ll

1/27/2017

$4,000 cash deposit at a BOA ATM in California into
BOA Account x9296 held by BARBOUR in Maryland

 

12

1/27/2017

$2,000 cash deposit at a BOA ATM in Calit`ornia into
BOA Account x9296 held by BARBOUR in Maryland

 

13

2l1/2017

$1,100 cash counter deposit at a BOA branch in Virgiru'a
into BOA Account x9296 held by BARBOUR in
Maryland

 

14

2/21/2017

$5,200 cash counter deposit at a BOA branch in
California, into BOA Account x9296 held by
BARBOUR in Maryiand

 

15

 

 

2/27/201'7

 

$5,155 wire transfer from BOA Account x9296 held by
BARBOUR in Maryland to Diamond Bank PLC

Account x2744 held by- in Nigeria, under the
‘ nam

 

13 u.s.C. §§ 1956(3)(1)@)(1) and (B)(i)

18 u.s.c. § 2

20

 

COUNT leTEEN
(Money Laundering)

The Grand Iury for the District of Maryland lirrther charges that:
l. Paragraphs l through 6 and 8 through 14 of Count One are incorporated here.

2. On or about January 27, 2017, _in the District ofMaryland and elsewhere, the

defendants,

BRANDON ROSS,
alkfa “Shaba,”
a!k!a “Shaba X,” and
EUNICE NKONGHO,
a/k/a “Eunice Bisong,”
TROY BARBOUR,

` did knowingly conduct and attempt to conduct a financial transaction affecting interstate and

_ foreign corrnnerce-that` 1s, the defendants deposited and caused to be deposited $3, 300 m cash
at a Ban_k of America branch in California into the Bank of America Account x 9296 registered

` in Maryland_which in fact involved the proceeds of specified unlawful activity-»that is,
conspiracy to commit wire ii'aud and mail fraud, as charged in Count One and incorporated
here_-lmowing that the property involved in the financial transaction represented the proceeds of
some form of unlawful activity and that the transaction was designed in whole and in part to
promote the carrying on of specified unlawful activity and to conceal and to disguise the nature,

location, source, ownership, and control of the proceeds of specified unlawful activity

is u.s.c. §§ 1956(3)(1)(»1)(1)311<1 (B)(i) /
13 U.s.c. § 2

21

FORFEITURE ALLEGA'I`ION

The Grand Jury for the District of Maryland timber finds that:

l. Pursuant to Pcd. R- Cn`m. P.32.2, notice is hereby given to the defendants that the
United States will seek forfeiture as part of any sentence in accordance with 18 U.S.C.
§§ 981(a)(1)(C) and 982(a)(1), 21 U.S.C. § 853(p), and 28 U.S.C. § 2461(c), in the event of the

defendants’ convictions under Counts One through Four and Six through Sixteen of this

Indictrnent.
Fraud Forfeitnrc
2. Upon conviction of the offenses charged in Counts One, Three, Four, Six, and

Seven, the defendants,

*
_
JANET STURMER,
a/k}a “Janet Rhame,”
allda “Janet Burnctt”
BRANDON ROSS,
a/k/a “Shaba,”
a/lc"a “Shaba `X,”
SAULINA HELEN EADY,
SAUL EADY, and
EUNICE NKONGHO,
elk/a “Eunice Bisong,”

shall forfeit to the Unjted States any and atl property, real or personal, which constitutes or is

derived from proceeds traceable to such violations, and all interest and proceeds traceable

thereto.

22

Money laundering Forfeiture

3. Upon conviction of the offenses charged in Counts 'I`wo and Eight through

Sixteen, the defendants,

- .
-
_’
___ "' ' " n
JANET STURlVlER, v
a/k/a “Janet Rhame,”
a/k/a “Janet Burnett”
BRANDON ROSS,
afkfa “Shaha,”
a/k./a “Shaba X,”
SAUL EADY,
EUNICE NK()NGHO,

a!k!a “Eunice Bisong,” and
TROY BARBOUR._,

shall forfeit to the United States of Arnerica any property, real or personal, involved in such

offense, and any property traceable to such property._

4. The property to be forfeited includes, but is not limited to, the following:

a. A sum of money equal to the value of any property involved in the money

laundering oti`enses, which sum shall be at least $7,728,596;

b. All property constituting the subject matter of the money laundering

offenses; and

c. All property used to commit or to facilitate the commission of the money

, laundering offenses

23

substitute Assers

5. If, as a result of any act or omission ofthe defendants, any such property subject
to forfeiture;
n a. _ cannot be located upon the exercise of due diligence-5
b. has been transferred or sold to, or deposited with, a third person;
c. has been placed beyond the jurisdiction ofthe Court;

d _ has been substantially diminished in value; or

e. has been commingled with other property which cannot be subdivided

without difficulty,

the United Statcs of Arnerical pursuant to 21 U.S.C. § 853(p], shall be entitled to forfeiture of

substitute prcperty.

18 U.s.C.'§ 981(3)(1)(€) _
13 u.S,C. § 982(a)(1)

21 U`s.c. § 853

28 usc § 2461(¢)

_Q¢-,\wi l/<. \i~r _lr~mw\_

. Robert K.' Hur
United States Attorney

l n Date: SQY);Q c .grw §§ @ZOl§

grams BrLL:

sioNAruRE
REDACTED

'24

